Simmons, C. J.
1. This being a case where a father sought, by a writ of habeas corpus, to regain the custody of his minor daughter, and the evidence being conflicting, both as to whether he had by contract with the respondent relinquished his parental rights, and as to whether he was a proper person to have control over the child, this court can not undertake to say the trial judge abused his discretion in ordering that the child be restored to the custody of her father.
2. That the respondent had anticipated the issuance of the writ of habeas corpus, by applying to the court of ordinary for letters of guardianship, afforded no reason for denying to the father a hearing on the question whether or not the custody of the child was being unlawfully withheld from him, since a mere application for letters of guardianship does not confer upon the applicant any present right to assume charge over the child of another, and certainly can not operate to justify any past wrongful detention of such child.

Judgment affirmed.


All the Justices concurring, except Lumpkin, P. J., absent.